Citation Nr: 1823012	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO. 17-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disability.

2. Entitlement to service connection for a skin disability, to include tinea pedis and onychomycosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1947 to April 1950 and from April 1951 to August 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran submitted additional evidence in support of his claim after the statement of the case. As the Veteran's substantive appeal was received after February 2, 2013, a waiver of review of this evidence by the agency of original jurisdiction is presumed. 38 U.S.C. § 7105(e). As such, the Board may properly consider such evidence at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. An August 2015 rating decision denied reopening of the claim for service connection for a skin disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.

2. The evidence associated with the claims file subsequent to the August 2015 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim.

3. A skin disability, to include tinea pedis and onychomycosis, is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The August 2015 rating decision is final. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. New and material evidence sufficient to reopen the claim of service connection for a skin disability has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a skin disability have been met. 38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In light of the fully favorable decision herein, no further discussion of the VCAA is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. See id. at 117-18.

Here, the RO last denied reopening of the claim for service connection for a skin disability in August 2015. The Veteran was notified of the decision, but did not file a formal notice of disagreement or submit new and material evidence during the appellate period. Therefore, the August 2015 rating decision became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in August 2015 consisted of the Veteran's service treatment records, lay statements, and VA treatment records. The evidence did not establish an in-service event or a nexus. Evidence received since the rating decision includes a December 2016 letter from a physician stating that the current skin disability is related to the Veteran's active service. The statement is competent and is presumed to be credible for the purposes of reopening. Justus, 3 Vet. App. at 513. The evidence is new as it was not previously submitted to agency decision makers and is material as it addresses the previously unestablished fact of a nexus. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection is warranted.

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

The Veteran has current diagnoses of onychomycosis and tinea pedis affecting both feet. See, e.g., June 2016 VA treatment records. Service treatment records and examination reports do not reflect treatment for or a diagnosis of a skin condition. However, on a March 1951 report of medical history completed prior to the second period of active service the Veteran endorsed a history of foot fungus, which is indicative of an onset of the disability during the first period of service. Further, the Veteran has since repeatedly stated that he developed a skin disability during his first period of service, which he is competent to report. Jandreau, 492 F.3d 1372. There is no evidence indicating that the Veteran's lay statements concerning the in-service onset of the skin disability are not credible. As such, the Board finds that an in-service event, injury or disease has been shown.

Concerning the presence of a nexus, the Veteran has stated that his skin disability has persisted since his first period of service, which he is competent to report. Id. This is also reflected on the March 1951 report of medical history, where the Veteran endorsed a history of "foot fungus." There is no evidence that the Veteran's statements concerning persistent symptoms are not credible, and therefore they are entitled to significant probative weight.

Post-service treatment records show treatment for a skin disability, specifically onychomycosis, beginning in December 1988, with June 2016 VA treatment records noting the Veteran reported problems with the skin on his feet since active service.
The Veteran also submitted a letter from his physician, in which the physician stated that the current symptoms appear to be related to the conditions of the Veteran's active service, based on the Veteran's endorsement of persistent skin issues since service. There is no evidence that the physician is not competent or credible, and as the opinion is based on lay statements that have been deemed to be credible, it is entitled to probative weight as to the presence of a nexus. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although this opinion contains only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case. See Mariano v. Principi, 17 Vet. App. 305 (2003).   No other opinions concerning the presence of a nexus are of record. 

Based on the foregoing, the Board finds that the evidence of record establishes that the Veteran's skin disability is causally related to his first period of active service. As such, service connection for a skin disability is warranted. 38 U.S.C. § 1131; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

New and material evidence having been submitted, the claim for service connection for a foot disability is reopened.

Entitlement to service connection for a foot disability, to include tinea pedis and onychomycosis, is granted.


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


